Citation Nr: 0309567	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-15 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
stroke, incomplete paralysis of the right lower extremity, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
stroke, incomplete paralysis of the right upper extremity, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of 
stroke, incomplete paralysis of the right side of the face, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in October 1992 after more than 20 years 
of active duty service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in December 2000.


FINDING OF FACT

1.  The veteran's incomplete paralysis of the right upper 
extremity, and incomplete paralysis of the right side of the 
face are moderately disabling.

2.  The veteran's incomplete paralysis of the right lower 
extremity approaches moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 40 percent 
for residuals of stroke, incomplete paralysis of the right 
lower extremity, have been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8008, 8520 (2002).

2.  The criteria for entitlement to a 40 percent rating for 
residuals of stroke, incomplete paralysis of the right upper 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 
8008, 8511 (2002).

3.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of stroke, incomplete paralysis of the 
right side of the face, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8008, 8207 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to increased rating claims 
and provided him additional opportunities to present evidence 
and argument in support of his claims.  Further, the Board 
notes that the claims file contains relevant service and VA 
records, including an October 2002 VA neurological 
examination that assessed the severity of the veteran's 
service-connected stroke residuals.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims, and in an April 2001 letter the veteran was notified 
of the evidence he could submit and the evidence that VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.

In August 1994 the RO granted the veteran service connection 
for residuals of a stroke.  On November 3, 1998, the 
veteran's claim for an increased rating was received.  In the 
February 1999 rating decision on appeal, the veteran was 
denied an increased rating for residuals of a stroke.  During 
the course of the appeal, by a January 2003 RO decision, the 
veteran's residuals of a stroke disability was separated into 
distinct disabilities and is currently rated as follows: 
residuals of stroke, incomplete paralysis of the right lower 
extremity, rated as 20 percent disabling (effective November 
3, 1998); residuals of stroke, incomplete paralysis of the 
right upper extremity, rated as 20 percent disabling 
(effective November 3, 1998); and residuals of stroke, 
incomplete paralysis of the right side of the face, rated as 
10 percent disabling.  The veteran is right handed.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran underwent a VA neurological examination in 
October 2002.  It was noted that the veteran had suffered a 
left pontine stroke in 1994 and had residual right 
hemiparesis.  The veteran indicated that residuals of the 
stroke included headaches, dizziness, and insomnia.  He 
remarked that since the stroke his right hemiparesis had 
improved "only 50%."  He still had weakness of the right 
side with decreased fine motor skills of the right hand.  It 
was further noted that the veteran wore a short leg brace and 
required a cane for stability of ambulation.  Examination 
revealed that cranial nerves II-XII appeared to be intact 
(except decreased pinprick along the entire right side of the 
face).  

I.  Incomplete paralysis of the right lower extremity and 
right upper extremity

The RO has evaluated the veteran's right lower extremity 
disability under Diagnostic Codes 8008-8520.  Under 
Diagnostic Code 8520 (sciatic nerve), a 20 percent rating 
requires moderate incomplete paralysis, and a 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  Diagnostic Code 8520.

The veteran's right (major) upper extremity disability is 
rated under Diagnostic Codes 8008-8511.  Under Diagnostic 
Code 8511, a 20 percent evaluation may be assigned for mild 
incomplete paralysis of the middle radicular nerve group of 
the major upper extremity.  A 40 percent evaluation requires 
moderate incomplete paralysis.  A 50 percent evaluation 
requires severe incomplete paralysis.  A 70 percent 
evaluation requires complete paralysis with adduction, 
abduction and rotation of the arm, flexion of the elbow, and 
extension of the wrist lost or severely affected.  Diagnostic 
Code 8511.

Under Diagnostic Code 8008, a 100 percent evaluation is 
assigned for six months following the occurrence of the 
thrombosis.  Thereafter, the disability is rated according to 
its residuals, with a minimum evaluation of 10 percent 
provided under Diagnostic Code 8008.

The Board observes that the October 2002 VA examiner 
indicated in the "Impression" section of the examination 
that the veteran's right hemiparesis was "mild to 
moderate."  While the examiner noted only "mild" weakness 
of the right upper extremity, the examiner has indicated that 
the veteran does have decreased fine motor skills of the 
right hand, especially for repetitive movements.  It was 
noted that the decreased fine motor skills limited the 
veteran's activities.  The examiner also stated that the 
veteran had mild to moderate weakness of the right lower 
extremity with significant weakness of the right foot.

The Board finds that the veteran's residuals of stroke, 
incomplete paralysis of the right upper extremity, have been 
described, when read in the light most favorable to the 
veteran, as being moderate.  As such, a rating of 40 percent 
for residuals of a stroke, incomplete paralysis of the right 
upper extremity, is warranted.

Although the examiner's comments and findings do not 
unequivocally suggest severe impairment, the fact remains 
that the veteran apparently requires the use of leg brace on 
a more or less persistent basis.  He has reported having 
fallen.  Accordingly, with resolution of reasonable doubt, 
right lower extremity impairment may be said to be closer to 
moderately severely disabling as a practical matter.


II.  Entitlement to an increased rating for residuals of 
stroke, incomplete paralysis of the right side of the face, 
currently rated as 10 percent disabling.

The veteran's residuals of a stroke, incomplete paralysis of 
the right side of the face, are currently rated as 10 percent 
disabling pursuant to Diagnostic Codes 8008-8207.  Pursuant 
to Diagnostic Code 8207, which provides the rating criteria 
for paralysis of the seventh (facial) cranial nerve, a 10 
percent evaluation is warranted where there is moderate, 
incomplete paralysis.  A 20 percent evaluation is warranted 
where there is severe, incomplete paralysis.  The maximum 30 
percent evaluation is warranted where there is complete 
paralysis.  It is noted that the criteria is dependent upon 
relative loss of innervation of facial muscles.

The Board notes that a rating greater than 10 percent for 
incomplete paralysis of the right side of the face would 
require findings of severe incomplete paralysis or complete 
paralysis of the seventh (facial) cranial nerve.  However, 
findings from the October 2002 VA neurological examination 
revealed that while the veteran had decreased pinprick along 
the entire right side of the face, he had only a minimal to 
mild weakness of the right face (lower face).  No visual 
field defect was noted, and extraocular movements were full.  
There was no indication that the veteran's speaking ability 
was impacted by the right side facial paralysis, and the 
veteran has indicated that his slurred speech had improved 
"at least 90%."  In short, as severe incomplete paralysis 
or complete paralysis of the seventh cranial nerve has not 
been shown, the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of stroke, 
incomplete paralysis of the right side of the face.

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that any of the veteran's disabilities, alone, have resulted 
in frequent hospitalizations or caused a marked interference 
in the veteran's employment as a counselor.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 40 percent for residuals of stroke, incomplete 
paralysis of the right lower extremity, is granted.

A rating of 40 percent for residuals of stroke, incomplete 
paralysis of the right upper extremity, is granted.

A rating in excess of 10 percent for residuals of stroke, 
incomplete paralysis of the right side of the face, is 
denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

